Case 0:20-cv-60871-RKA Document 35 Entered on FLSD Docket 10/02/2020 Page 1 of 2



  95826-2
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                      Ft. Lauderdale Division

                                      CASE NO. 20-cv-60871-RKA


  ONYX ENTERPRISES INT'L, CORP., a New
  Jersey corporation,

       Plaintiff,

  v.

  SLOAN INTERNATIONAL HOLDINGS CORP,
  a Florida corporation, and JONATHAN SLOAN,
  individually,

       Defendants.

  ________________________/

                                     NOTICE OF SETTLEMENT

            Plaintiff ONYX ENTERPRISES INT'L, CORP., and Defendant, JONATHAN SLOAN1,

  hereby notify the Court as follows:

        1. Plaintiff and Defendant, Jonathan Sloan, conducted an informal settlement conference for

  more than 30 minutes on October 2, 2020,

        2. A preliminary settlement was reached on all issues.

  Dated: 10/2/2020

                                        Respectfully submitted,



                                        ______________________________
                                        Brandon J. Hechtman, Esquire (88652)
                                        BHechtman@wickersmith.com
                                        WICKER SMITH O’HARA

  1
      Mr. Sloan has authorized Defendant’s counsel to e-file this notice.
Case 0:20-cv-60871-RKA Document 35 Entered on FLSD Docket 10/02/2020 Page 2 of 2




                                                                    CASE NO. 20-cv-60871-RKA

                                      McCOY & FORD, P.A.
                                    2800 Ponce de Leon Boulevard
                                    Suite 800
                                    Coral Gables, FL 33134
                                    Telephone:     (305) 448-3939
                                    Facsimile:     (305) 441-1745
                                    Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with
  the Clerk of Court using the CM/ECF system on October 2, 2020 and the foregoing
  document is being served this day on all counsel or parties of record on the Service List
  below, either via transmission of Notices of Electronic Filing generated by CM/ECF or in
  some other authorized manner for those counsel or parties who are not authorized to
  receive Notices of Electronic Filing.




                                           ______________________________
                                           Brandon J. Hechtman, Esquire


                                         SERVICE LIST
  JONATHAN SLOAN
  info@rimsid.com




                                                -2-
